Citation Nr: 1144908	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a right tibia stress fracture. 

2.  Entitlement to an initial rating higher than 20 percent for a low back disability involving grade-II L5-S1 anterolisthesis, L5-S1 severe disc bulge with foraminal narrowing, and status post L5-S1 posterior lumbar interbody fusion.

3.  Entitlement to an effective date earlier than January 24, 2006, for the grant of service connection for this low back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January to February 1979 and from November 1989 to July 1992. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, among other things, denied the Veteran's claim for a disability rating higher than 10 percent for residuals of a stress fracture of her right tibia. 

In September 2010, as support for her claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. 

The Board subsequently, in October 2010, issued a decision denying the claim for a rating higher than 10 percent for the residuals of the stress fracture of the right tibia, as well as a claim for a rating higher than 20 percent for a right ankle disability.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied a rating higher than 10 percent for her right tibia stress fracture residuals; she abandoned the claim for a rating higher than 20 percent for her right ankle disability.  In an April 2011 Order, granting a Joint Motion, the Court partially vacated the Board's decision to the extent it had denied a rating higher than 10 percent for the residuals of the stress fracture of the right tibia.  The Court remanded this claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  The Court dismissed the remaining claim concerning the right ankle disability.  

The Board's October 2010 decision granted service connection for a low back disability.  And in a November 2010 decision effectuating this grant, the RO assigned an initial 20 percent rating for this disability retroactively effective from January 24, 2006, the date of receipt of a petition to reopen this claim.  In October 2011, in response, the Veteran filed a notice of disagreement (NOD) contesting this 20 percent initial rating as well as the effective date of this award.  However, the RO has not provided her a statement of the case (SOC) concerning these "downstream" issues.  Therefore, the Board must remand these claims to the RO, rather than merely referring them.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Also in October 2010, the Board remanded a claim for a total disability rating based on individual unemployability (TDIU) to readjudicate this claim after assigning an initial rating for the newly service-connected low back disability.  But this apparently still needs to be done, especially based on the results of a VA compensation examination the Veteran since has had in January 2011 indicating, among other things, that:

it is [at] least as likely as not that [she] is unable to be gainfully employed due to her service[-]connected problems of bilateral lower leg condition, limited motion of ankle and spinal fusion."  [She] is a RN [registered nurse] and cannot lift due to [her low back disability] and is limited in the amount of time she can stand.  In addition is severe pain which requires a fentanyl patch, hydrocodone, and mobic to control.  She is unable to do a sit down job due to pain in her back on sitting and is unable to concentrate due to pain.


So this VA compensation examiner apparently has confirmed the Veteran is unemployable on account of her service-connected low back disability in combination with the additional disabilities affecting her lower extremities (specifically, her right ankle and left and right tibias).  As it stands, however, the Board only has jurisdiction to adjudicate the claim concerning the rating for her right tibia disability, so this is the only claim actually being decided in this decision.  As already explained, the Board has to remand the claim concerning the rating for her low back disability, to provide her the required SOC concerning this claim and to give her an opportunity in response to complete the steps necessary to perfect her appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent) concerning this claim.  38 C.F.R. § 20.200 (2011).  The Court also did not vacate the Board's October 2010 decision concerning the rating for her right ankle disability, and the TDIU claim remanded in that decision has not been addressed since the assignment of the initial rating for her low back disability (for which service connection was granted in that October 2010 decision).  The Board thus cannot preemptively grant a TDIU in this circumstance, even recognizing it is a derivative of her claims for higher ratings for the 
service-connected disabilities mentioned.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001); VAOPGCPREC 6-96 (Aug. 16, 1996); and VAOGCPREC 12-2001 (July 6, 2001)


FINDINGS OF FACT

1.  The residuals of the stress fracture of the Veteran's right proximal tibia are tenderness along her shin, effusion and mild arthritis of her adjacent right knee and mild/slight laxity of the collateral ligaments, but no bony abnormalities. 

2.  Her right leg (knee) demonstrates essentially full range of motion with no additional loss of motion on repetitive use, including due to pain.

3.  She already has a separate 20 percent rating for her right ankle disability and in years past also has had temporary 100 percent convalescent ratings.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the residuals of the right tibia stress fracture, except that a separate 10 percent rating is warranted for slight instability of the adjacent right knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


The duty to notify has been satisfied in this case by means of letters to the Veteran dated in March 2006 and May 2007.  These letters properly informed her of the evidence required to substantiate her increased-rating claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.

It is also worth noting that the March 2006 letter was sent prior to the initial adjudication of her claim in January 2007, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  And her claim has been readjudicated since providing the additional notice in May 2007, including in the May 2010 supplemental SOC (SSOC).  If the notice provided prior to the initial adjudication of a claim was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary notice and then going back and readjudicating the claim - including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This Veteran therefore has received all required notice concerning her claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that she and her representative identified as potentially relevant.  She also was provided VA compensation examinations in April 2006, December 2006, and December 2008 to assess and reassess the severity of her right tibia stress fracture residuals.  The findings from these examinations provide the information needed to properly rate this disability, so additional examination is not needed.  See 38 C.F.R. § 3.327; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  This is especially true since she has not indicated this disability has worsened since her most recent VA examination in December 2008.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with this claim for a rating higher than 10 percent for the residuals of her right tibia stress fracture.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of this claim.

II.  Merits of the Claim

In December 1989, while on active duty, the Veteran was diagnosed with bilateral distal and proximal tibia stress fractures.  Shortly after leaving service, the RO issued a November 1992 decision granting service connection for residuals of a stress fracture of the proximal right tibia.  The RO initially assigned a 0 percent (i.e., noncompenable) rating before eventually increasing it to 10 percent.  This appeal is for a rating higher than 10 percent for this disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 


A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

This disability primarily is rated under Diagnostic Code (DC) 5262 for malunion or nonunion of the tibia or fibula.  Under this code, a 10 percent rating is warranted if malunion of the tibia and fibula results in slight knee or ankle disability; a 20 percent rating is warranted if malunion of the tibia and fibula results in moderate knee or ankle disability; and a 30 percent rating is warranted if malunion of the tibia and fibula results in marked knee or ankle disability.  An even higher 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  These descriptive words "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

These criteria thus reflect that the Board is required to consider both the Veteran's right knee and ankle in assessing her overall consequent disability, but keep in mind she already has a separate 20 percent rating for her right ankle disability under 38 C.F.R. § 4.71a, DCs 5010-5271, because there is post-traumatic arthritis in this ankle causing "marked" limitation of motion.  This is the highest possible schedular rating under DC 5271.  She also in years past has had temporary 100 percent convalescent ratings for her right ankle disability under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30").  Hence, the Board is precluded from considering limitation of motion of her right ankle when rating her right tibia disability as this would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, prohibiting the evaluation of the "same disability" or the "same manifestation" under various diagnoses or codes.

The Board however also has considered alternative diagnostic codes such as DC 5022, for periostitis, commonly referred to as shin splints, as well as the various diagnostic codes for knee disabilities.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (any change in DC must be specifically explained).

DC 5022 indicates the disability should be rated like degenerative arthritis (DC 5003) based on limitation of motion of the affected parts.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, however, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71, DC 5003 (2011).

Limitation of flexion of the knee and leg is rated in accordance with DC 5260.  This code provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants 0 percent rating.  See 38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension of the knee and leg is rated in accordance with DC 5261.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent rating.  See 38 C.F.R. § 4.71a, DC 5261. 


In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider whether an increased rating could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A May 2005 X-ray revealed no osseous abnormalities or bony fractures of the right tibia or fibula and normal soft tissues surrounding the bone.  The April 2006 VA examination report also notes that the right patella sat and tracked normally, and that X-rays failed to show any malunion or nonunion involving the right lower extremity.  Also significant, the December 2008 VA examination report includes a medical opinion indicating there is no residual abnormality related to the right tibia stress fracture.  In light of these findings, there is no basis to assign a rating higher than 10 percent for this disability under DC 5262. 

There equally is no basis for assigning a rating higher than 10 percent under the range-of-motion criteria.  Two VA examination reports support this conclusion.  When examined in December 2006, the Veteran's right knee demonstrated 0 degrees of extension and 120 degrees of flexion, with weakness and fatigue on repetitive use.  The examiner also noted the Veteran's right shin was tender to palpation, but with no callous formations in the bone and no specific point tenderness.  When reexamined by VA in December 2008, her right knee again demonstrated 0 degrees of extension and had even greater flexion, to 140 degrees.  The examiner also noted that testing revealed pain but no additional loss of motion with repetitive use.  The diagnosis was mild degenerative joint disease of the right knee, with no effusion noted on the day of that examination. 


These findings do not meet the criteria for a compensable rating under DC 5260 or DC 5261, especially with the December 2008 VA examination report showing completely normal range of motion from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  Moreover, since the Veteran's right knee demonstrated normal extension to 0 degrees, she is not entitled to separate ratings for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board also finds that a rating higher than 10 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  Most of the Veteran's complaints of pain, including during her September 2010 hearing, pertain to her right ankle, and the Board subsequently addressed these complaints when deciding the appropriateness of the rating for her right ankle disability in the October 2010 decision.  Her subsequent appeal to the Court only concerned her right tibia (and by extension her right knee), and the Court consequently dismissed her right ankle claim as no longer at issue.  Therefore, none of her complaints referable to her right ankle are still relevant to this appeal.

And with regards to her right knee, there is no objective clinical evidence showing significant functional loss due to pain or related factors, so as to warrant a disability rating higher than 10 percent.  The December 2006 VA examiner indicated the Veteran's right knee had 0 degrees of extension and 120 degrees of flexion (so completely normal extension and only 20 degrees less than normal flexion), albeit with weakness and fatigue on repetitive use.  That examiner also noted the Veteran's right shin was tender to palpation, but with no callous formations in the bone and no specific point tenderness.  He did not quantify to what extent the range of motion of this knee was affected by the weakness and fatigue on repetitive use, but the more recent December 2008 VA compensation examiner did.  He clarified that, while pain was present on motion, there was no additional loss of motion with repetitive use.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  Since this VA examiner commented that pain did not cause any additional loss of motion on repetitive use, there simply is insufficient evidence to support assigning a disability rating higher than 10 percent under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, the diagnosis of "mild" degenerative joint disease (i.e., arthritis) of the right knee, with no effusion noted on the day of that December 2008 VA examination, only supports at most a 10 percent rating under DCs 5003-5010 because, without considering her associated pain, the Veteran does not have sufficient limitation of motion on either extension or flexion to otherwise warrant assigning this minimum compensable rating.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  So in this circumstance, especially when, as here, the Veteran has arthritis in the knee adjacent to her tibia, she is entitled to at least the minimum compensable rating (i.e., at least a 10-percent rating), even if she does not have any actual limitation of motion that would otherwise warrant assigning this rating.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Because, however, the range of motion in the Veteran's right knee has ranged from 0 degrees of extension to between 120 and 140 degrees of flexion, this knee obviously is not ankylosed, again, even considering her associated pain.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  So DC 5256 does not apply.

DC 5257, however, concerns "other" impairment of the knee, including recurrent subluxation or lateral instability.  Under this code, "slight" impairment of the knee on account of this warrants a 10 percent rating; "moderate" impairment warrants a 20 percent rating; and "severe" impairment warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  Here, the only evidence of instability involving the Veteran's right knee is from the December 2006 VA examination report, wherein the examiner noted the collateral ligaments were slightly lax but that the cruciate ligaments were tight.  So, at most, this represents "slight" impairment of the knee under DC 5257, but in turn meaning the Veteran also is entitled to a separate 10 percent rating under DC 5257 - that is, in addition to the 10 percent rating she already has under DC 5262, which, since contemplating knee or ankle disability, by extension warrants also considering DCs 5003-5010 and 5260 and 5261 for this knee disability because, as mentioned, she already is receiving separate compensation for her ankle disability under DCs 5010-5271.  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (July 1, 1997; revised July 24, 1997). The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained however that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This again is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


The Board thus is assigning a separate 10 percent rating for the right knee instability under DC 5257, that is, in addition to the existing 10 percent rating under DC 5262, which, since also requiring consideration of any associated knee disability, implicitly refers the rater to DCs 5003, 5010, 5260 and 5261.  The preponderance of the evidence is otherwise against the claim, however.  38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The Board also finds that the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's right tibia disability reasonably describe and contemplate the extent and severity of this disability, including insofar as her specific symptoms since they are considered in the applicable DC 5262 (and, on referral, as affecting her adjacent knee, by DCs 5003, 5010, 5257, 5260 and 5261).  And, again, her additional right ankle disability is rated under DCs 5010-5271  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate 10 percent rating is granted for right knee instability under DC 5257, subject to the statutes and regulations governing the payment of VA compensation.

However, in all other respects the claim is denied, including for a rating higher than 10 percent for the other residuals of the right tibia stress fracture.



REMAND

As already mentioned, in a November 2010 decision the RO implemented the Board's grant of service connection for a low back disability and assigned an initial 20 percent rating for this disability retroactively effective from January 24, 2006.  The Veteran responded by filing a timely NOD in October 2011, challenging both this initial 20 percent rating and the effective date of this service-connection award.  But, to date, the RO has not provided her an SOC with respect to these "downstream" claims, nor has she been given an opportunity to respond by filing a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of these downstream claims to the Board.  See 38 C.F.R. § 20.200 (2011); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  Under these circumstances, the Board must remand rather than merely refer these claims for the issuance of an appropriate SOC.  Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). 

Accordingly, these claims are REMANDED for the following additional development and consideration: 

Send the Veteran an SOC addressing the additional issues of her claimed entitlement to an initial rating higher than 20 percent for her low back disability and for an effective date earlier than January 24, 2006, for the grant of service connection for this disability.  Advise her that she still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to perfect an appeal to the Board concerning these additional claims.  Then give her the required time to perfect an appeal of these additional claims.  Only if she perfects an appeal of these additional claims should they be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


